Citation Nr: 0605225	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  03-04 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of a back injury with spinal stenosis, compromise 
of the spinal canal and impingement of the cauda equina, 
currently evaluated as 60 percent disabling.

2.  Entitlement to an effective date prior to June 1, 2001 
for a grant of total disability based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from September 1956 to January 1977.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of rating decisions issued by the Department 
of Veterans Affairs (VA) Regional Office in Wichita, Kansas 
(the RO).  

Procedural history

In March 1992, the RO received the veteran's claim of 
entitlement to service connection for a disability of his 
lower back.  The claim was denied by the RO, and the veteran 
appealed to the Board.  In a February 1997 decision, the 
Board granted the veteran's claim of entitlement to service 
connection for a back disability.  The RO issued a rating 
decision in February 1997 which assigned a 20 percent 
disability rating for the veteran's back disability 
[denominated spinal stenosis with compromise of the spinal 
canal and marked impingement on the cauda equina;] effective 
March 3, 1992.  The veteran initiated an appeal of the rating 
assigned, which was perfected with the timely submission of a 
substantive appeal 
(VA Form 9) in March 1999.  In December 2000, the increased 
rating claim was remanded by the Board for further 
evidentiary and procedural development.  

In February 2001, the veteran filed a claim for entitlement 
to TDIU.  In a February 2002 rating decision, the RO granted 
TDIU, assigning an effective date of June 1, 2001 therefor.  
The RO also assigned a temporary 100 percent disability 
rating for the veteran's service-connected spine disability, 
effective March 2001; a 60 percent disability rating was 
assigned at the termination of the temporary total disability 
rating on June 1, 2001.  The veteran initiated an appeal as 
to the effective date of the TDIU in an April 2002 statement.  
In December 2002 statement, the veteran indicated that he 
disagreed with the effective date of the 60 percent 
disability rating assigned to the service-connected spine 
disability.  A statement of the case was issued in January 
2003, and the veteran's appeal as to those two issues was 
perfected with the timely submission of his substantive 
appeal in February 2003.  

The Board remanded the claims in December 2004 in order to 
obtain records from the Social Security Administration (SSA).  
This was accomplished.  In August 2005, the VA Appeals 
Management Center (AMC) issued a supplemental statement of 
the case which continued to deny the veteran's claims.  The 
veteran's VA claims folder has been returned to the Board for 
further appellate proceedings.


FINDINGS OF FACT

1.  For the period between March 3, 1992 and December 30, 
1993, the medical evidence of record shows that the veteran's 
service-connected lumbar spine disability was characterized 
by pain and subjective complaints of numbness in the lower 
extremities  

2.  For the period between December 30, 1993 and January 17, 
1996, the medical evidence of record shows that the veteran's 
service-connected lumbar spine disability was characterized 
by pain, loss of ankle jerk, and some neurological 
symptomatology.

3.  Beginning January 17, 1996, the medical evidence of 
record shows absent ankle jerk, compromise of the spinal 
canal, impingement on the cauda equina, and significant 
spinal stenosis.  

4.  As of August 2, 2000, it was factually ascertainable that 
the veteran was unemployable due to his service-connected 
back disability.  

5.  The veteran filed a claim for TDIU on February 27, 2001. 


CONCLUSIONS OF LAW

1.  Prior to December 30, 1993, the criteria for a rating in 
excess of 20 percent disability rating for the veteran's 
lumbar spine disability were not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5292; 
5293 (2002).

2.  The criteria for a 40 percent disability rating for the 
veteran's lumbar spine disability have been met effective 
December 30, 1993.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).

3.  The criteria for a 60 percent disability rating for the 
veteran's lumbar spine disability have been met effective 
January 17, 1996.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002). 

4.  The criteria for an effective date of August 2, 2000 for 
the grant of TDIU have been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran in essence asks that the 60 percent rating which 
has been assigned for  
His service-connected spinal disability be made effective as 
of the date on which service connection was granted, March 3, 
1992.  He is also seeking an effective date earlier than the 
currently assigned June 1, 2001 for TDIU. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and decisions rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Thus, the 
VCAA is generally applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts with regards to the first 
issue on appeal.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the first issue on 
appeal.  The Board observes that the veteran was informed of 
the relevant law and regulations pertaining to his back claim 
in the August 2005 SSOC.  Specifically, the August 2005 SSOC 
detailed the evidentiary requirements for an increased rating 
for his back disability pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  The veteran's representative submitted 
additional evidence in January 2006, after receipt of said 
notice.

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter dated August 
21, 2001, whereby the veteran was advised of the provisions 
relating to the VCAA.  Specifically, he was advised that VA 
would obtain such things as medical records, employment 
records, or records from other Federal agencies.  The veteran 
was also advised in the August 2001 VCAA letter that a VA 
examination was being scheduled for his claim at the Topeka 
VA Medical Center (VAMC), and that he would be notified as to 
when to report. 

The Board notes that the August 2001 VCAA letter specifically 
requested of the veteran: "If you have received any other 
treatment for your disabilities, not previously considered, 
please let us know right away so we can obtain these records 
to support your claim . . . . Tell us about any additional 
information or evidence that you want us to try to get for 
you.  Send us the evidence we need as soon as possible."  
This request complies with the requirements of 38 C.F.R. § 
3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

Subsequent to the December 2004 remand, the AMC sent the 
veteran a second VCAA letter dated January 14, 2005.  The 
January 2005 informed that VA would, on his behalf, make 
reasonable efforts to obtain relevant private medical records 
not held by a Federal agency as long as he completed a 
release form for such.  The letter stated: "If you want us 
to obtain pertinent records from a private physician or 
private hospital, current or previous employer, or other 
source, please complete an enclosed VA Form 21-4142, 
Authorization for Release of Information."  The January 2005 
VCAA letter specifically informed the veteran that "If the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency" [Emphasis in original].  

Review of the record reveals that the veteran was initially 
provided notice of the VCAA in August 2001 and January 2005, 
after the initial adjudication of his increased rating claim.  
The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  Since the VCAA 
was not enacted until November 2000, furnishing the veteran 
with VCAA notice in 1997 was clearly both a legal and a 
practical impossibility.  Indeed, VA's General Counsel has 
held that the failure to do so under such circumstances does 
not constitute error.  See VAOGCPREC 7-2004.  

Crucially, the veteran was provided with VCAA notice through 
the August 2001 and January 2005 VCAA letters, and his claim 
was readjudicated in the February 2002 rating decision and 
the August 2005 SSOC, after he was provided with the 
opportunity to submit evidence and argument in support of his 
claim and to respond to the VA notice.  Thus, any VCAA notice 
deficiency has been rectified, and there is no prejudice to 
the veteran in proceeding to consider his claims on the 
merits.

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 
(2005) that timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  In Mayfield, the timing-of-
notice error was found to be sufficiently remedied and cured 
by subsequent provisions of notice by the RO, such that the 
appellant was provided with a meaningful opportunity to 
participate effectively in the processing of her claim by VA.  
As discussed in the preceding paragraph, the veteran received 
such notice and opportunity to respond.  The veteran has 
pointed to no prejudice resulting from the timing of the VCAA 
notice. 

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained 
reports of VA medical treatment of the veteran and SSA 
records, which will be discussed below.  Additionally, the 
veteran was provided VA examinations in April 1992, December 
1994, and October 2001.  The reports of the medical 
examinations reflect that the examiners recorded the 
veteran's past medical history, noted his current complaints, 
conducted appropriate physical examinations and rendered 
appropriate diagnoses and opinions.  An addendum to the 
October 2001 VA examination was added by the examiner in 
December 2001.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claim.  The veteran presented testimony as to 
the issue of service connection for a back disability at a 
personal hearing before a Hearing Officer at the RO in 
October 1994.  On his most recent substantive appeal (VA Form 
9) in February 2003, he declined the option of a personal 
hearing.

Accordingly, the Board will proceed to a decision on the 
merits.  

1.  Entitlement to an increased disability rating for 
residuals of a back injury with spinal stenosis, compromise 
of the spinal canal and impingement of the cauda equina, 
currently evaluated as 60 percent disabling.

Pertinent Law and Regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

Specific rating criteria

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  
See 67 Fed. Reg. 54,345-54, 349 (Aug. 22, 2001) and 68 Fed. 
Reg. 51, 454-51, 458 (Aug. 27, 2003).  However, the revised 
criteria may not be applied to any time period before the 
effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 1991); 38 C.F.R. § 3.114 (2002); VAOPGCPREC 3-2000; 
Green v. Brown, 10 Vet. App. 111, 117 (1997).  As the period 
the veteran is concerned with is from March 3, 1992 (his 
initial date of service connection) to June 1, 2001 (the date 
of his grant of an increase to 60 percent disabling), his 
claim will be examined under the old spine criteria only.

The veteran's service-connected residuals of a back injury, 
spinal stenosis with compromise of the spinal canal and 
marked impingement on the cauda equina has been evaluated by 
the RO under 38 C.F.R. § 4.71a, former Diagnostic Codes 5295-
5293 (2002)  See 38 C.F.R. § 4.27 (2005) [hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen]. 

Former Diagnostic Code 5295 provided a maximum 40 percent 
evaluation for severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion.  A 20 percent rating was warranted 
under former Diagnostic Code 5295 for lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002). 

Diagnostic Code 5293 [intervertebral disc syndrome], 
effective prior to September 23, 2002, provided a 60 percent 
rating for pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.  
A 40 percent rating was warranted for severe invertebral disc 
syndrome, with recurrent attacks with intermittent relief.  
Moderate symptoms, with recurring attacks, called for a 20 
percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

Under former Diagnostic Code 5292 [spine, limitation of 
motion of, lumbar], 
a 40 percent disability rating was warranted for severe 
limitation of motion of the lumbar spine, and a 20 percent 
evaluation is assigned for moderate limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  

Effective dates

The effective date of an award of increased disability 
compensation is the earliest date that it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year thereof.  Otherwise, it 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400(o)(1) (2005).

Analysis

In essence, the veteran is seeking that the currently 
assigned 60 percent disability rating for the service-
connected back disability be made effective as of the date of 
service connection, March 3, 1992.  In that connection, the 
veteran has not indicated that he is in disagreement with the 
effective date of service connection for his back disability, 
March 3, 1992.  In addition, the veteran stated in his April 
2004 notice of disagreement that he contested the effective 
date of the 60 percent disability rating, June 1, 2001, but 
not the rating itself.  

Accordingly, the Board will evaluate the evidence of record 
to determine whether the veteran's back symptomatology 
warranted a rating higher than the 20 percent which was 
assigned between March 3, 1992 and June 1, 2001.  See 
Fenderson v. West, supra.  The Board notes only the former 
spine criteria are relevant to this analysis, because the 
current criteria may not be applied prior to their effective 
date, 
September 26, 2003.  Also, the Board wishes to make clear 
that it conducts its appellate review on a de novo basis and 
thus is not bound by the staged ratings which have been 
assigned by the RO.

The Board will first give a brief description of the 
veteran's back symptomatology at the time of the grant of 
service connection in March 1992.  Then the Board will 
proceed to review the subsequent evidence of record to 
determine if a disability rating higher than 20 percent is 
warranted prior to June 1, 2001.  [This includes 
consideration of whether a rating in excess of 20 percent but 
less than 60 percent may be assigned for any period.]

Disability picture at the time of the grant of service 
connection

At the time of the veteran's grant of service connection in 
March 1992, there was X-ray evidence of arthritic changes in 
the lumbar spine.  Neurological examination at the time of 
the April 1992 VA examination was normal.  

A December 1992 VA outpatient note from the orthopedic clinic 
indicates that the veteran was able to heel/toe walk well, 
motor and sensory skills were grossly intact, and the veteran 
had no difficulty with ambulation.  The diagnosis was 
"probable spinal stenosis compounded by severe obesity."  

At this point, there is no evidence that the veteran 
warranted a disability rating higher than 20 percent.  Such 
rating was indicative of moderate limitation of motion of the 
lumbar spine under former Diagnostic Code 5292; moderate 
symptoms under former Diagnostic Code 5293; and muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position under former Diagnostic Code 
5295.  The Board is hard pressed to identify any spinal 
symptomatology which was evident in 1992 which even 
approximates that which would allow for the assignment of as 
much as a 20 percent rating under any of these diagnostic 
codes.       

Although the veteran began complaining of numbness in his 
legs at this time, there is no indication of neurological 
problems; accordingly, a 40 percent rating under  Diagnostic 
Code 5293 was not for application at this point.  Nor is 
there evidence of severe limitation of motion of the lumbar 
spine, severe lumbosacral strain, ankylosis or residuals of a 
vertebra fracture to warrant an increased disability rating 
under the former diagnostic codes for rating the spine.  

First increase in disability - onset of neurological 
symptomatology

It is in late 1993 that the medical evidence first indicates 
a noticeable change in the veteran's lumbar spine 
symptomatology.  A September 1993 VA outpatient record 
indicates the veteran's first radicular symptoms and 
decreased reflexes associated with his service-connected 
spine disability.  The veteran at this time was complaining 
of numbness in the lower extremities, more so in the right 
than left, as evidenced in a December 1993 outpatient note.  
At that time the veteran also complained of worsening pain, 
and indicated that he could only able to walk short 
distances.  A myelogram study and CT scan was ordered; the 
December 1993 studies evidenced deformity of the nerve root 
sleeves and disc herniation and bulging at L5-L6.  

Examination of the veteran's reflexes in January 1994 shows 
that he was only 1 out of 4 for both knee jerk and ankle jerk 
tests.  The impression at that time was diffuse degenerative 
joint disease.  The veteran presented for a MRI in April 
1994.  Results showed that a smaller disc herniation was 
present at L4-5, along with a transitional lumbar vertebra.  
There was also evidence of narrowing of the spinal canal at 
L4-5 and L5-6.  Diagnosis at that time was lumbar spondylosis 
with hypertrophic spurring.  A May 1994 outpatient note 
indicated a "probable herniated nuclear pulposus" at L5-6.  
An October 1994 electromyogram (EMG) study was within normal 
limits.  During the veteran's October 1994 RO hearing, he 
testified that he had continuous pain in his back which 
caused him to constantly shift positions.  See the October 
2004 hearing transcript, page 3.

The medical evidence thus suggests that the veteran had more 
significant back symptomatology at this time, including some 
of the criteria of the 60 percent disability rating.  Ankle 
jerk, though not absent, had diminished to 25 percent, and 
there was some evidence of neurological findings at L5-6.  
However, there was no evidence of persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm or complete absence of ankle 
jerk to warrant a 60 percent rating under Diagnostic Code 
5293.  As indicated above, the October 1994 EMG test was 
normal in terms of the veteran's muscle activity, and the 
veteran was still achieved 1 out of 4 in terms of ankle jerk.

Based on this medical history, the Board believes that a 40 
percent disability rating under Diagnostic Code 5293 was 
warranted to account for the veteran's increased neurological 
problems and increasing pain.  Based on the above-cited 
evidence, the Board finds that the date of the myelogram and 
CT studies, December 30, 1993, is the earliest date that it 
is factually ascertainable that this increase in disability 
occurred.  See 38 C.F.R. § 3.400(o)(1) (2005).

Accordingly, a 40 percent disability rating is warranted 
under former Diagnostic Code 5293 from December 30, 1993 
forward.  Since 40 percent is the highest disability rating 
available under either former Diagnostic Codes 5292 or 5295, 
consideration of them from this point forward is useless.    

Second increase in disability

In January 1996, the veteran presented to A.B.M., M.D. with 
back complaints.  Dr. A.B.M. performed a lumbar myelogram and 
neurological testing on the veteran, which evidenced 
tenderness in the lower lumbar region and absent ankle jerk.  
When discussing the veteran's condition with another 
physician, Dr. A.B.M. wrote the veteran had "significant 
spinal stenosis, multilevel with compromise of the spinal 
canal and impingement on the cauda equina . . . . He has 
definite worsening of the condition when comparing his recent 
myelogram to the 1993 myelogram."  Dr. A.B.M. recommended 
surgery to relieve the veteran's severe pain, and a 
laminectomy was performed in July 1996.  

The Board feels that at the time of the July 1996 examination 
by Dr. A.B.M., the veteran evidenced a second increase in 
spinal symptomatology.  According to THE MERCK MANUAL (16th 
ed. 1992), the etiology of Intervertebral Disc Syndrome may 
be described as follows:

Spinal vertebrae are separated by 
cartilaginous disks that consist of an 
outer annulus fibrosus and an inner 
nucleus pulposus.  Degenerative changes 
(with or without trauma) result in 
protrusion or rupture of the nucleus 
through the annulus fibrosus in the 
lumbosacral or cervical area; the 
nucleus moves posterolaterally or 
posteriorly into the extradural space.  
When the herniated nucleus compresses or 
irritates the nerve root, sciatica 
results.  Posterior protrusion can 
compress the cord or cauda equina, 
especially in a patient with a 
developmentally narrow spinal canal 
(spinal stenosis).  In the lumbar area, 
[more than] 80% of disk ruptures affect 
L5-S-1 nerve roots.  Severe L-5 
radiculopathies cause foot drop with 
weakness of the anterior tibial, 
posterior tibial, and peroneal muscles 
and sensory loss over the shin and 
dorsal foot.**Id. at 1515.  

See Bierman v. Brown, 6 Vet. App. 125, 126 (1994).

At this point, the veteran's symptomatology includes 
compromise of the spinal canal and impingement on the cauda 
equina, and "significant spinal stenosis."  These symptoms 
amount to "other neurological findings appropriate to the 
site of diseased disc" detailed in the criteria for a 60 
percent disability rating under Diagnostic Code 5293.  The 
evidence has also demonstrated absent ankle jerk at this 
point.  Finally, the fact that Dr. A.B.M. recommended 
decompressive laminectomies to resolve the veteran's 
complaints of pain indicates the veteran was having "little 
intermittent relief" from his back symptomatology.  

Therefore, the Board finds that a 60 percent disability 
rating is warranted at this point under Diagnostic Code 5293.  
Based on the above-cited evidence, the Board finds that it is 
the date of the Dr. A.B.M.'s initial evaluation of the 
veteran, or January 17, 1996, is the earliest date that it is 
factually ascertainable that this increase in disability 
occurred.  Accordingly, a 60 percent disability rating is 
warranted from January 17, 1996.  

Conclusion

In short, based on the record the Board finds that a 20 
percent disability rating is for application from March 3, 
1992 (the effective date of service connection) to December 
30, 1993; a 40 percent disability rating is warranted from 
December 30, 1993 to January 17, 1996; and a 60 percent 
disability rating is assigned for the period beginning 
January 17, 1996.  The benefit sought on appeal is 
accordingly granted to this extent.

The Board additionally notes that the previously assigned 
periods of temporary total disability pursuant to 38 C.F.R. 
§ 4.30 [from July 11, 1996 to September 1, 1996 and from 
March 21, 2001 to June 1, 2001] are unaffected by this 
decision.  





	(CONTINUED ON NEXT PAGE)



2.  Entitlement to an effective date earlier than June 1, 
2001 for TDIU.

Pertinent law and regulations

TDIU

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  See 38 C.F.R. § 4.16 (2005).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  See 38 C.F.R. §§ 
3.340(a)(1), 4.15 (2005).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides." See Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment 
shall not be considered substantially gainful employment." 38 
C.F.R. § 4.16(a) (2004).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more. If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more. 38 C.F.R. § 4.16(a) (2004).

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  See Vettese v. Brown, 
7 Vet. App. 31, 34-35 (1994). In evaluating a veteran's 
employability, consideration may be given to his level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or impairment 
caused by non service-connected disabilities. 38 C.F.R. §§ 
3.341, 4.16, 4.19 (2004).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for 
extraschedular consideration in accordance with 38 C.F.R. § 
3.321.  For a veteran to prevail on a claim for a total 
compensation rating based on individual unemployability on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm. The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough. A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Effective dates for TDIU

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

As noted above, the effective date of an award of increased 
disability compensation is the earliest date that it is 
factually ascertainable that an increase in disability had 
occurred, if a claim is received within one year thereof.  
Otherwise, it is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400(o)(1) (2005).

Analysis

The veteran is seeking an effective date earlier than the 
currently assigned June 1, 2001 for the award of TDIU.  The 
RO's decision was based on the results of the October 2001 VA 
examination, which demonstrated the veteran was not able to 
work as a result of his service-connected spine disability.  
The RO assigned an effective date of June 1, 2001, the date 
that a prior temporary total disability rating pursuant to 
38 C.F.R. § 4.30 expired.  The veteran filed his claim for 
entitlement to TDIU on February 27, 2001.

[The Board notes in passing that the veteran is also service-
connected for tinea pedis at 10 percent disabling; however, 
there is no indication from the record, and the veteran has 
not argued, that his tinea pedis has affected his 
employability.  Accordingly, only the service-connected back 
disability will be considered in this discussion].  

As discussed in the law and regulations section immediately 
above, effective dates are determined by the date of filing 
of the claim or the date entitlement arose, whichever is 
later, unless a claim is received within one year after the 
increase in disability is shown, in which case the effective 
date is the date shown.  
See 38 C.F.R. § 3.400 (2005).

The Board has carefully reviewed the record.  See Servello v. 
Derwinski, 3 Vet. App. 196 (1992) [the Board must look at all 
communications that can be interpreted as a claim, formal or 
informal, for VA benefits].  The evidence demonstrates that 
prior to February 27, 2001 the veteran did not submit any 
claim, either formal or informal, for TDIU.  

In particular, the veteran's March 19, 1997 "informal claim 
for compensation . . . . to establish an effective date for 
possible future award" does not constitute a request for 
TDIU benefits from VA, in that this statement does not show a 
specific intent to file for TDIU benefits at that time.  See 
Dunson v. Brown, 4 Vet. App. 327, 330 (1993) [an informal 
claim must identify "the benefit sought" as required by 
section 3.155(a)].  

In this connection, the Board observes that if such a vague 
statement were to qualify as an informal claim for any and 
all future benefits, effective as of the date of the 
communication, any claimant could submit such a statement to 
"bookmark" effective dates.  Such is manifestly not the 
intent of the law governing VA disability compensation 
benefits.  Rather, under the law an application or claim for 
VA benefits must encompass a reasonably specific 
identification of the benefit sought.

In short, the Board finds that the veteran did not file a 
claim, formal or informal, for entitlement to TDIU prior to 
February 27, 2001.  This, however, does not end the Board's 
inquiry.  The Board must also determine when it was factually 
ascertainable that the veteran was unemployable due to his 
service-connected back disability.  

A review of the evidence reveals that the veteran's 
unemployability was indeed evidenced prior to the June 1, 
2001effective date assigned by the RO.  Specifically, the 
veteran presented to the Kansas City VAMC on August 2, 2000, 
indicating pain with any kind of walking or upright activity 
and feeling of instability in the back when lying down.  The 
veteran indicated use of narcotics for back pain control.  
The examining physician conducted X-rays, MRIs and a computed 
tomography myelogram.  The results indicated "spinal 
stenosis above the level of his previous decompression . . . 
. The patient does have significant pathology consisting of 
spinal stenosis with claudicant symptoms as well as 
instability of the lumbar vertebrae."  The physician noted 
that "all of these anatomic findings are consistent with the 
patient's symptoms and disability."  Though not specifically 
stating that the veteran was unable to work, the physician 
did validate the veteran's symptomatology, including an 
inability to walk without pain and the need for bedrest and 
narcotics.  The Board is unaware of any occupation that the 
veteran could assume in this capacity.  

Accordingly, the Board finds that unemployability was first 
evidenced as of August 2, 2000.  Since the veteran filed an 
application for TDIU on February 27, 2001, within one year of 
evidence of his unemployability, August 2, 2000 is the proper 
effective date for the award of TDIU.

The Board has reviewed the evidence to determine whether it 
was factually ascertainable that he was unemployable due to 
his service-connected spinal condition between February 27, 
2000 (one year prior to his TDIU claim) and August 2, 2000.  
There is no evidence covering that period, and little 
evidence for a period of several years prior to that period.  
The evidence of record prior to August 2, 2000 is essentially 
congruent with the July 1996 examination by Dr. A.B.M., which 
has been discussed above.  That report, although showing 
significant spinal pathology, did not indicate or even 
suggest that employment was prohibited due to that condition, 
or that the disability was exceptional or unusual.  It is 
only with the August 2, 2000 examination report that an 
increase in service-connected disability is identified.   

The veteran has argued that the effective date of TDIU should 
be the effective date of service connection or at least March 
1994, when he was awarded SSA benefits.  However, the above 
discussion should make it clear that the crucial factors are 
the date of claim and the date entitlement arose.  Th 
earliest date that TDIU could legally be awarded, based on 
the filing of his claim on February 27, 2001, would be one 
year earlier, or February 27, 2000.  In this case, for 
reasons explained above the effective date falls within that 
one year period, or on August 2, 2000.

To some extent, the veteran appears to be raising an argument 
couched in equity, in that he contends that he was 
unemployable due to his service-connected disability long 
before he filed his claim for TDIU, and he should be 
compensated therefor.  However, the Board is bound by the law 
and is without authority to grant benefits on an equitable 
basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board has 
decided this case based on its application of this law to the 
pertinent facts.

In summary, based on the evidence of record, the Board finds 
the preponderance of the evidence indicates that an earlier 
effective date of August 2, 2000 is warranted for the grant 
of TDIU. The benefit sought on appeal is accordingly granted 
to that extent.



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an effective date of December 30, 1993 for a 
40 percent disability rating and January 17, 1996 for a 60 
percent disability rating for the veteran's service-connected 
lumbar spine disability is granted.

Entitlement to an effective date of August 2, 2000 for the 
award of TDIU is granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


